Kline, J.,
The petitioners in this case seek to be incorporated as a religious organization, under the name of St. Cyrill and Method Czechoslovak Catholic Church of Tarentum, Pennsylvania.
The purpose for which said corporation is formed is to support the public worship of Almighty God in accordance with the faith, doctrine, discipline and government of the Czechoslovak National Catholic Church of America.
Exceptions were filed, and it is upon these exceptions that the case is now before us.
The exceptants allege that the purposes of the organization are based on false pretence and false premises, and the lack of necessity of this new religious cult.
How can we say that a religious organization is based upon false pretences and false premises when the object of the corporation is to support the public worship of Almighty God and its members believe in the truth of its fundamental doctrines, which are the cornerstone upon which all religious institutions are built. The note that was struck upon the Rock of Plymouth was but the grand prelude to the swelling anthem of civil and religious liberty; and those who laid the foundation stones of this Republic in framing the fundamental law of our land well realized this when they embodied in our Constitution the right of every one to worship Almighty God according to the dictates of his own conscience; to which so much of American success is attributable.
There is also a complaint of the word “Catholic” being used in the name.
The term “Catholic” is defined to be of or pertaining to the Holy Christian Church; in accordance with the decrees of the seven general councils; not heretical; not schismatic. Also universal in reach; comprehensive; general; the original sense. It is a term applied to the whole of the Christian church, such as the Holy Catholic, Apostolic and Roman Church; Greek Catholic Church, the Catholic Apostolic Church and contained in the confession of faith of many of the Protestant churches of to-day.
Therefore, the word “Catholic,” without any prefix to the same, does not signify any particular religion, but is simply a word pertaining to the whole Christian church.
After a careful consideration of the exceptions and the evidence taken relative to the same, we are of the opinion that they should be dismissed.
From William J. Aiken, Pittsburgh, Pa.